Mr. Justice Córdova Davila
delivered the opinion of the Court.
Telésforo Sepúlveda and Raimundo Quirindongo were charged with the offense of disturbing the peace in that they had a fight in which both were injured. The municipal court imposed a fine of ten dollars on each of them. Telésforo Sepúlveda appealed to the District Court of Ponce, which found him guilty and sentenced him. Thereupon he took an appeal to this Court, claiming that the lower court erred in declaring that he had assaulted Raimundo Quirindongo first, and that the judgment is contrary to the facts and the evidence. The trial court found that the assault which provoked the fight was made by Telésforo Sepúlveda. The evidence on this point is conflicting. José Medina, a witness for the prosecution, stated that after an exchange of words the appellant and Quirindongo attacked each other (se emburu-jaron), that there were blows, and that they grasped one another immediately, the witness being unable to notice who delivered the first blow, inasmuch as he was talking to someone else. Raimundo Quirindongo testified that while on his way to town he met the defendant and asked him about a certain sum of money which the defendant owed him; that the defendant then answered: “What a dirty message you bring me,” and hit the witness with his fist and struck the witness, who fell from the horse on which he was riding, and was left hanging from the stirrup, and that defendant then grabbed him by the hair, pulled him down and threw a rock at him. Guillermo Vicéns and Mig-uel de Jesús testified that Quirindongo wTas the first one to commit an assault. The defendant stated that Quirindongo said to him: “Say, Sepúl-veda,, give- me back my money, I have already waited too long',’'’ and then Quirindongo' hit him, and he- fell from the *129horse he was riding. That the witness and Qnirindongo were separated; that the only wound he suffered was inflicted by Qnirindongo, and that Qnirindongo was badly hurt when he fell and suffered about ten wounds.
The lower court, after weighing the evidence, found the defendant guilty. It has been established that both fighters were injured, the defendant receiving one wound and Quirin-dongo about ten, although the former stated that Quirin-dongo received said wounds when he fell from his horse. Where there is a conflict in the evidence and the court adjusts such conflict against the defendant, and there is no showing of passion, prejudice, or partiality, the finding of the lower court on the evidence must be sustained.
Moreover, we have carefully considered all the evidence introduced and we are of opinion that the lower court did not err in finding the defendant guilty.
The judgment appealed from must be affirmed.